Citation Nr: 1016648	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-19 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The appellant has served in the United States Navy Reserves 
for many years; he has verified active duty for training 
(ACDUTRA) from June 1988 to September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Correspondence was received in April 2010 in which the 
appellant indicates a desire to present testimony at a 
videoconference hearing before a member of the Board.  As 
such hearing has not yet been conducted, this matter should 
be REMANDED to schedule the appellant for a videoconference 
Board hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) 
(2009).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing per his request.  
Appropriate notification should be given 
to the appellant and his representative, 
if any, and such notification should be 
documented and associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


